Citation Nr: 1634676	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  10-24 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right lung disability, to include as due to exposure to asbestos and ionizing radiation.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to November 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

In January 2012, the Veteran testified at a hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with the claims file. 

The Veteran presently seeks to reopen claims of service connection for a right lung disability and hypertension, last denied in March 2004.  The Veteran did not appeal that decision, and in order for VA to review the merits of each claim, new and material evidence must be received.  The Board is required to address this aspect of the issues despite the RO's findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  As such, the issues have been captioned as set forth above.

The Board notes that review of the record shows that the Veteran submitted notices of disagreement, VA Form 21-0958, in June 2015 and November 2015.  However, the Veteran did not sufficiently identify the rating decision with which he disagreed.  Thus, these statements cannot be accepted as valid notices of disagreement.  See 38 C.F.R. § 20.201 (2015).  If the Veteran wishes to appeal a decision, he must submit a new notice of disagreement that specifically identifies the decision and issues with which he disagrees. 

This matter was remanded to the Agency of Original Jurisdiction (AOJ) in September 2013.  As discussed below, the AOJ did not substantially comply with the remand directives.  Thus, this appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded the issues of whether new and material evidence was received to reopen the previously denied claims of service connection for a right lung disorder and hypertension.  The Board found that in correspondence dated in June 2009, the Veteran asserted that the prior (March 2004) decision that denied service connection for a lung disorder and hypertension contained clear and unmistakable error.  The RO was instructed to adjudicate the issue of whether there is clear and unmistakable error in the RO's March 2004 rating decision that denied service connection for a lung disorder and hypertension.  The Board deferred consideration of the Veteran's application to reopen his claims of service connection for a right lung disorder and hypertension until the RO adjudicates, in the first instance, his clear and unmistakable error claims.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Unfortunately it is once again necessary to remand this matter as there has not been substantial compliance with the September 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ issued a rating decision in February 2015.  However, the AOJ adjudicated the new and material evidence issues that are on appeal and did not adjudicate the clear and unmistakable error claims for the March 2004 rating decision in the first instance.  In the February 2015 rating decision, the AOJ reopened the claims for service connection for a right lung disorder and hypertension and denied the claims.  The AOJ indicated that the previous denials were "claimed to be clear and unmistakable error."  The AOJ noted that a review of the cited evidence in support of the Veteran's claims did not support a finding of clear and unmistakable error.  

Under the provisions of 38 C.F.R. § 3.105(a) (2015), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

Thus, an additional remand is necessary to comply with the prior remand instructions.  The AOJ is directed to adjudicate the issue of whether there is clear and unmistakable error in the March 2004 rating decision that denied service connection for a right lung disability and hypertension pursuant to 38 C.F.R. § 3.105(a).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of clear and unmistakable error in the March 2004 rating decision that denied service connection for a lung disorder and hypertension with consideration of 38 C.F.R. § 3.105(a).  Thereafter, if appropriate, reconsider the Veteran's application to reopen the claims of service connection for a right lung disorder and hypertension.

2.  If the benefit sought on appeal is not granted, issue a Supplemental Statement of the Case and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




